Citation Nr: 1509194	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  06-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher (compensable) initial rating (or evaluation) for service-connected tinea pedis and onychomycosis.

2.  Entitlement to a higher (compensable) initial rating (or evaluation) for service-connected dermatitis and furunculosis prior to March 17, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1983 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, July 2012, and May 2013 rating decisions of the Appeals Management Center (AMC) that expressly contemplated a rating for skin disorders associated with diabetes including dermatitis, furunculosis, tinea pedis, and onychomycosis; however, jurisdiction over the appeal remains with the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011 and July 2013, the Board remanded this matter to the RO via the AMC in Washington, DC.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions regarding the RO's compliance with the October 2011 and July 2013 Board Remands are included in both the Duties to Notify and Assist and Remand sections below.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of higher initial ratings for service-connected dermatitis and furunculosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period, tinea pedis and onychomycosis have been manifested by redness and breakdown of the skin that itches, which affects less than five percent of the entire body and none of the Veteran's exposed areas, is treated with topical ointment, and does not require systemic therapy.


CONCLUSION OF LAW

The criteria for an initial compensable rating for tinea pedis and onychomycosis are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.21, 4.31, 4.118, Diagnostic Code 7813 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the appeal for a higher initial rating, because it is an appeal that arises following the grant of service connection for tinea pedis and onychomycosis, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA treatment records (pursuant to the July 2013 Board Remand), and VA examinations to assist with the claim.  While the Board is remanding the issue of a higher initial rating for service-connected dermatitis and furunculosis based on the Veteran's report of potential outstanding VA emergency treatment records (discussed in detail in the Remand section below), the Veteran has not identified any outstanding records pertaining to the service-connected tinea pedis and onychomycosis.

In December 2011 (pursuant to the October 2011 Board Remand) and February 2013, VA provided the Veteran with VA skin examinations to help determine the severity of the service-connected tinea pedis and onychomycosis.  As the VA skin examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's skin disability at the times of the examinations, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the appeal for a higher initial rating for tinea pedis and onychomycosis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Stegall, 11 Vet. App. at 268.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

The Board has reviewed all the evidence in the Veteran's electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Initial Rating Analysis for Tinea Pedis and Onychomycosis

For the entire initial rating period, the Veteran's tinea pedis and onychomycosis have been rated at zero percent (noncompensable) under the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 provides that dermatophytosis, including tinea pedis, is to be rated as disfigurement of the head, face and neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.

In this case, the predominant disability of tinea pedis and onychomycosis more closely approximates dermatitis or eczema.  Diagnostic Code 7806 provides that a zero percent rating is assignable for dermatitis or eczema when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and no more than topical therapy required in the past 12-month period.  A 10 percent rating is assignable when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a duration of less than six weeks during the past 12-month period.  A 30 percent rating is assignable when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assignable where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that manifestations of the tinea pedis and onychomycosis more nearly approximate the criteria for a noncompensable rating, and do not more closely approximate the criteria for a higher (i.e., compensable) rating under Diagnostic Code 7806.  The evidence for the entire initial rating period shows that tinea pedis and onychomycosis affects less than five percent of the entire body and none of the Veteran's exposed areas, and does not require systemic therapy, which is a disability picture commensurate with a zero percent rating.  In the December 2011 VA examination report, the toenail onychomycosis was asymptomatic, with an otherwise normal skin examination.  The monofilament diabetic foot screen test sites were normal in all five areas.  

An October 2012 VA treatment record reflects that the Veteran's toenails were trimmed, with no open areas, swelling, or redness noted.  A June 2013 VA treatment record reflects identical results.  At both times of treatment, the Veteran had no pain or discomfort to the feet.  

At a VA examination in February 2013, the Veteran reported symptoms of redness and breakdown of the skin that itches.  He reported that the tinea pedis, which appears to affect the feet alone, was treated with a topical ointment (i.e., Ketoconazole) for a duration of every day for the past 12 months.  The VA examiner noted that the Veteran had a fungal infection on the bottom of the feet with a well-defined border, and also in between the toes.  Several of the toenails on each foot were deformed due to the fungal infection.  

Based on the above, the Board finds that the criteria for an initial compensable rating for the service-connected tinea pedis and onychomycosis have not been met or more nearly approximated for any period.  38 C.F.R. §§ 4.3, 4.7, 4.73.  For the entire initial rating period, the Veteran's tinea pedis and onychomycosis have been manifested by redness and breakdown of the skin that itches, affecting less than 5 percent of the Veteran's entire body and none of the Veteran's exposed areas, and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period to more closely approximating the criteria for a noncompensable disability rating under Diagnostic Code 7806.  

The weight of the evidence shows that, for the entire initial rating period, the Veteran's tinea pedis and onychomycosis have affected less than five percent of the entire body and none of the exposed areas.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The Veteran is competent to testify as to his skin symptomatology.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  In this case, however, the Veteran has not alleged that the tinea pedis and onychomycosis affected at least 5 percent of his entire body or exposed areas, and the evidence of record does not otherwise support such a finding.  

The evidence also shows that the Veteran was not treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for any period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  While the Veteran was treated with Ketoconazole, the February 2013 VA examiner indicated that this was a topical treatment. 

The Board has also considered whether an alternative rating under Diagnostic Codes 7800 through 7805 would result in a more favorable outcome for the Veteran.  38 C.F.R. § 4.118, Diagnostic Code 7813.  However, the evidence of record does not reflect that the Veteran's tinea pedis and onychomycosis have resulted in scarring or disfigurement of the head, face, or neck.

For the entire initial rating period, the tinea pedis and onychomycosis have been manifested by redness and breakdown of the skin that itches affecting less than 5 percent of the entire body and none of the exposed areas, and have not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  For these reasons, the Board finds that the criteria for an initial compensable disability rating for tinea pedis have not been met or more closely approximated for the entire initial rating period.  Because the preponderance of the evidence is against a compensable rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. §  5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's tinea pedis and onychomycosis are specifically contemplated by the schedular rating criteria.  The schedular criteria consider the percentage of the entire body and exposed areas affected and consider whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required.  For the entire initial rating period, the Veteran's tinea pedis and onychomycosis have been manifested by redness and breakdown of the skin that itches affecting less than 5 percent of the Veteran's entire body and none of the Veteran's exposed areas, and has not required intermittent systemic therapy.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.118, Diagnostic Code 7813.  The schedular rating criteria, including Diagnostic Code 7806 and the alternative evaluations under Diagnostic Codes 7800 through 7805, specifically provide for disability ratings based on skin conditions and residual scarring affecting the body.  Diagnostic Code 7806 also takes into account topical and systemic therapy.  In sum, these ratings consider disfigurement, scars, types of treatment, longevity and types of treatment, and the percentages of the entire body and exposed areas affected by a particular skin disorder.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms manifested by the Veteran's service-connected tinea pedis and onychomycosis are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with tinea pedis and onychomycosis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  For the entire initial rating period on appeal, the record indicates that the Veteran is employed full-time and the Veteran has not contended otherwise.  A May 2014 VA psychiatric examination report revealed that the Veteran is employed at the 
U.S. Post Office and has worked there for 26 years; thus, the Board finds that Rice is inapplicable to the initial rating period as neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

A higher (compensable) initial rating for service-connected tinea pedis and onychomycosis is denied.



REMAND

Rating Dermatitis and Furunculosis

Another remand is required in this case to ensure that there is a complete record upon which to decide the appeal for higher initial ratings for the service-connected dermatitis and furunculosis.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

In response to a November 2013 Supplemental Statement of the Case, in December 2013, the Veteran indicated that there are outstanding VA emergency treatment records from the W.G. (Bill) Hefner VA Medical Center (VAMC) in Salisbury, North Carolina, where he sought treatment for boils and sores on his face, arms, and legs that had to be lanced and drained.  The Veteran again submitted a copy of this correspondence in June 2014.  The most recent VA treatment report of record from the Salisbury VAMC is dated in August 2013.  VA's duty to assist applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the issue of higher initial ratings for service-connected dermatitis and furunculosis is REMANDED for the following actions:

1. Request VA treatment records, including emergency treatment, from W.G. (Bill) Hefner VAMC located in Salisbury, North Carolina, pertaining to treatment for dermatitis and furunculosis from August 2013, forward.  All requests for records and the responses should be associated in the claims folder.  Any records obtained should be associated with the electronic record.

2. Any negative responses should be properly documented in the record.  Notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the VA treatment records are unavailable.

3. After completion of the above and any additional development deemed necessary, readjudicate the issue of higher initial rating for service-connected dermatitis and furunculosis in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


